Case 0:20-cv-61454-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:

  JESUS WILLIAMS, and all
  others similarly situated under
  29 U.S.C. 216(b),


         Plaintiff(s),

         v.

  DYNASERV FLORIDA LLC,
  a Florida limited liability company,

        Defendant.
  _________________________________/

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, JESUS WILLIAMS (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

  following Collective Action Complaint against Defendant, DYNASERV FLORIDA LLC

  (“Defendant”), and alleges as follows:

                                           INTRODUCTION

     1. Defendant unlawfully deprived Plaintiff, and all other employees similarly situated, of

         overtime compensation during the course of their employment. This action arises under

         the Fair Labor Standards Act (“FLSA”), pursuant to 29 U.S.C. §§ 201-216, to recover all

         overtime wages that Defendant refused to pay Plaintiff, and all those similarly situated to

         Plaintiff, during his employment.

                                              PARTIES

     2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

         the age of 18 years, and otherwise sui juris.
Case 0:20-cv-61454-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 6



     3. During all times material hereto, Defendant, DYNASERV FLORIDA LLC, was a Florida

        limited liability company located and transacting business within Broward County, Florida,

        within the jurisdiction of this Honorable Court.

     4. During all times material hereto, Plaintiff worked for Defendant, DYNASERV FLORIDA

        LLC, at 990 South Flamingo Road, Davie, Florida 33325.

     5. Defendant, DYNASERV FLORIDA LLC, was Plaintiff’s employer, as defined by 29

        U.S.C. § 203(d), during all times pertinent to the allegations herein.

                                  JURISDICTION AND VENUE

     6. The acts or omissions that give rise to this dispute took place within Broward County,

        Florida, which falls within the jurisdiction of this Honorable Court.

     7. Defendant, DYNASERV FLORIDA LLC regularly transacts business in Broward County,

        Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

        to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

     8. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

        and 28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

     9. Defendant, DYNASERV FLORIDA LLC is a full-service landscape and exterior services

        company that provides its services to at least 1,400 HOA, Condo, Commercial, Municipal

        and Retail properties throughout Florida. http://www.dynaservfl.com/about-us/ (last

        visited July 17, 2020).

     10. Defendant, DYNASERV FLORIDA LLC operates in at least nine (9) southern states

        within the country. http://www.dynaservfl.com/about-us/ (last visited July 17, 2020).




                                                  2
Case 0:20-cv-61454-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 6



                                       FLSA COVERAGE

     11. The FLSA covers Defendant, DYNASERV FLORIDA LLC, through enterprise coverage,

        as Defendant was engaged in interstate commerce during Plaintiff’s employment period.

        More specifically, Defendant’s business and Plaintiff’s work for Defendant affected

        interstate commerce because the goods and materials that Plaintiff and other employees

        used or handled on a constant and continuous basis moved through interstate commerce

        prior to Plaintiff’s use of the same. Accordingly, Defendant was engaged in interstate

        commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

     12. During his employment with Defendant, Plaintiff and multiple other employees handled

        and worked with various goods or materials that moved through interstate commerce,

        including, but not limited to the following: lawn mowers, gardening tools, lawn fertilizers,

        garbage bags, trucks, sprinklers, weed control treatments, mulch, pavers, soils, landscaping

        rocks, edgers, wall blocks, fire pit kits, stepping stones, landscape fabrics, garden fence

        panels, spades, shovels, planting tools, rakes, pitchforks, garden hoes, cultivators and

        weeders, pruning knives, shears, scrapers, credit card processors, cellular telephones, fax

        machines, etc.

     13. Defendant, DYNASERV FLORIDA LLC, regularly employed two (2) or more employees

        for the relevant time period, and these employees handled the same or similar goods or

        materials as Plaintiff, thus making Defendant, DYNASERV FLORIDA LLC an enterprise

        covered by the FLSA.

     14. Upon information and belief, Defendant, DYNASERV FLORIDA LLC, grossed or did

        business in excess of $500,000.00 during the years 2017, 2018, 2019, and it is expected to

        gross in excess of $500,000.00 in 2020.




                                                  3
Case 0:20-cv-61454-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 6



     15. During all times material hereto, Plaintiff was a non-exempt hourly employee of Defendant

        within the meaning of the FLSA.

                          PLAINTIFF’S WORK FOR DEFENDANTS

     16. Plaintiff worked for Defendant from October 22, 2019 until February 10, 2020.

     17. During all time periods pertinent to this Complaint, Defendant retained the power to hire,

        fire, and discipline employees, as well as control company pay practices as they relate to

        Plaintiff and other similarly situated employees.

     18. During all time periods pertinent to this Complaint, Plaintiff and the putative class

        performed non-exempt work for Defendant as landscapers.

     19. During all times material hereto, Plaintiff was an hourly employee whose regular hourly

        rate was fourteen ($14.00) per hour.

     20. Plaintiff worked in excess of forty (40) hours per week in one or more workweeks while

        employed by Defendant.

     21. During the relevant time period, Defendant removed between thirty (30) minutes and one

        (1) hour for a lunch period.

     22. When Plaintiff approached or surpassed forty (40) hours in a workweek, Defendant often

        deducted one (1) hour for a lunch period, even though Plaintiff did not take a lunch break

        for longer than thirty (30) minutes. Upon information and belief, this unlawful pay policy

        resulted in company-wide overtime violations during the relevant time.

            COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

     23. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 22 as though set forth fully

        herein.




                                                 4
Case 0:20-cv-61454-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 6



     24. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

         § 216(b).

     25. Defendant failed to compensate Plaintiff at the proper overtime rate of time-and-one-half

         his regular hourly rate for all of the hours that he worked in excess of forty (40) during his

         employment period.

     26. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as the

         FLSA requires, as Defendant knew of the overtime requirements of the FLSA.

     27. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

         accordance with the FLSA during the relevant time period.

     28. Accordingly, the statute of limitations in this action should be three (3) years as opposed

         to two (2) years.

     29. Defendant’s willful or intentional violations of federal wage law entitle Plaintiff to an

         additional amount of liquidated, or double, damages.

     30. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

         counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, JESUS WILLIAMS, respectfully requests that this Honorable

  Court enter judgment in his favor and against Defendant, DYNASERV FLORIDA LLC, and

  award Plaintiff: (a) unliquidated damages to be paid by Defendant; (b) liquidated damages to be

  paid by Defendant; (c) a reasonable incentive award for his participation as class representative;

  (d) reasonable attorney’s fees and costs to be paid by Defendant; and any and all such further relief

  as this Court may deem just and reasonable under the circumstances.




                                                   5
Case 0:20-cv-61454-XXXX Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 6



                                   DEMAND FOR JURY TRIAL

            Plaintiff, JESUS WILLIAMS, requests and demands a trial by jury on all appropriate

  claims.

            Dated this 17th day of July 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 East Broward Blvd., Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Tel: (954) 871-0050
                                                     Counsel for Plaintiff, Jesus Williams

                                                     By: _/s/ Jordan Richards, Esq._______
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     MELISSA SCOTT, ESQUIRE
                                                     Florida Bar No. 1010123
                                                     JAKE BLUMSTEIN, ESQUIRE
                                                     Florida Bar No. 1017746
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com
                                                     April@usaemploymentlawyers.com

                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on July 17,

  2020.

                                                     By: /s/ Jordan Richards, Esq.
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372

                                          SERVICE LIST:




                                                 6
